DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a signal obtaining module configured to obtain and a result outputting module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.
Claims 13-16 recite “a machine-readable storage medium, wherein the machine-readable storage medium stores a machine-executable instruction, and when the machine-executable instruction is invoked and executed by a processor, the machine-executable instruction enables the processor to perform the method”
. Claim language does not comply with the requirements of MPEP 2106.01.I.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
 	Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bruser et al., “Automatic Detection of Atrial Fibrillation in Cardiac Vibration Signals” in view of Liu et al., CN105726018A.
 	Regarding claim 1, Bruser discloses an atrial fibrillation signal recognition method (Abstract; a method of automatic detection of atrial fibrillation (AF)), wherein the method comprises: 
 	obtaining an electrocardiogram signal to be recognized (Fig. 2; Section II. Data Acquisition, A. Data Acquisition System; electrocardiogram (ECG) signals are recorded); and 
 	inputting the electrocardiogram signal to be recognized to a pre-established atrial fibrillation signal recognition model (Section I. Introduction, last paragraph; ECG signals are inputted into machine learning algorithms), and outputting an atrial fibrillation signal recognition result (Section I. Introduction, last paragraph; automatically distinguishing AF (arrhythmia) episodes), wherein 
 	the atrial fibrillation signal recognition model (Section I. Introduction, last paragraph; machine learning algorithm) is established in the following way: 
 	obtaining a specified number of electrocardiogram sample signals and corresponding identifier information, wherein the identifier information comprises identifier information of normal signals and of atrial fibrillation signals (Section III Methods, A. Feature Extraction, first paragraph; ECG signals are split into epochs and each epoch is assigned a label (AF, normal, or artifact)); 
 	balancing, according to the number of normal signals, the atrial fibrillation signals by means of synthetic minority oversampling technique (SMOTE) (Section III Methods, A. Feature Extraction, first paragraph; the synthetic minority over-sampling technique (SMOTE) is applied to oversample the AF and normal samples to achieve an even distribution among the classes); 
 	establishing a network structure of multiple “machine learning algorithms”, each of the “machine learning algorithms” being provided with a specific receptive field for recognizing the atrial fibrillation signals of a corresponding granularity (Section III. Methods, B. Classifiers – C. Classifier Quality Measures; seven different learning algorithms were evaluated for their performance in separating the three classes using the previous defined features); and 
 	inputting the normal signals and the balanced atrial fibrillation signals to the network structure for training, to generate the atrial fibrillation signal recognition model (Section VI. Conclusion; the Random Forest (RF) classifier is selected as the most suitable algorithm for the task of separating the three classes (normal, arrhythmia, and artifact).
 	Bruser discloses claim 1 as enumerated above, but Bruser does not explicitly disclose multiple convolutional neural networks as claimed.
 	However, Liu discloses  processing is conducted through convolutional neural networks, classification results are obtained, the classification results of the two convolutional neural networks are voted, and atrial fibrillation signals are recognized (Abstract).
 	Therefore, taking the combined disclosures of Bruser and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two convolutional neural networks are voted, and atrial fibrillation signals are recognized as taught by Liu into the invention of Bruser for the benefit of providing a kind of real atrial fibrillation automatic testing method unrelated with RR interval (Liu: Abstract; page 2, Summary of the invention, first sentence).
 	Regarding claim 3, the method according to claim 1, Bruser in the combination further disclose wherein the step of obtaining an electrocardiogram signal to be recognized comprises: 
 	obtaining an original electrocardiogram signal (Fig. 2; Section II. Data Acquisition, A. Data Acquisition System and Section III. Methods, A. Feature Extraction, Fifth paragraph); and 
 	preprocessing the original electrocardiogram signal to generate an electrocardiogram signal to be recognized, wherein the preprocessing comprises filtering processing and regularization processing (Section III. Methods, A. Feature Extraction, Fifth paragraph).
 	Regarding claim 4, the method according to claim 1, Bruser in the combination further disclose wherein the step of inputting the normal signals and the balanced atrial fibrillation signals to the network structure for training, to generate the atrial fibrillation signal recognition model comprises: 
 	inputting the normal signals and the balanced atrial fibrillation signals to the network structure for training, to generate an initial model; 
 	calculating sensitivity of the initial model: Sen = # ( TP ) / # ( TP ) + # ( FN ) ; 
 	calculating specificity of the initial model: Spe = # ( TN ) / # ( TN ) + # ( FP ) ; 
 	calculating precision of the initial model: Pre = # ( TP ) / # ( TP ) + # ( FP ) ; 
 	calculating accuracy of the initial model: Acc = # ( TP ) + # ( TN ) / # ( TP + TN + FN + FP ) ; 
 	wherein TP represents a correctly recognized atrial fibrillation signal; FP represents an incorrectly recognized atrial fibrillation signal; TN represents a correctly recognized normal signal; FN represents an incorrectly recognized normal signal; 
 	determining whether the sensitivity, the specificity, the precision, and the accuracy meet corresponding thresholds respectively; if no, adjusting configuration parameters in the network structure until the sensitivity, the specificity, the precision, and the accuracy meet the corresponding thresholds; and determining the initial model as the atrial fibrillation signal recognition model (Table II; Section III Methods, C. Classifier Quality Measures).
 	Regarding claim 5, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.

The prior art does not appear to teach or make obvious the subject matter of claim 14. 
However, the 35 U.S.C. 101 rejection must be overcome.

Allowable Subject Matter
Claims 2, 6, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding dependent claims 2 and 6, the prior art does not teach or suggest the claimed invention having “wherein the network structure of multiple convolutional neural networks comprises a first network and a second network; both the first network and the second network are VGG-16 convolutional neural networks; each of the first network and the second network comprises multiple convolutional layers and multiple max-pooling layers; a receptive field of a convolution kernel in the first network is less than or equal to a receptive field of a convolution kernel in the second network; max-pooling layers of the last layers of the first network and the second network are connected to each other; the interconnected max-pooling layers are further successively connected to multiple fully connected layers and a Softmax layer”, and a combination of other limitations thereof as recited in the claims.         
 	Regarding claims 10 and 14 , the claim has been found allowable due to its dependencies to claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665